Citation Nr: 1534498	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to May 1971.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

This matter was previously before the Board in May 2013, when it was remanded for further development.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's May 2013 remand directives and completed the requested development, as discussed in more detail below.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in July 2010 due to cardiac arrest.  The underlying causes of the Veteran's death were type II diabetes mellitus, hyperlipidemia, and arteriosclerotic cardiovascular disease, with a significant contributing factor of tobacco use disorder.  

2.  At the time of his death, the Veteran was service connected for post traumatic stress disorder (PTSD), rated as 50 percent disabling, post-operative residuals of laceration of the right extensor pollicis longus tendon of the right hand, rated as 20 percent disabling, sensory neuropathy of the right (major) hand radial distribution rated as 20 percent disabling, a right femur fibroma, rated as 10 percent disabling tinnitus, rated as 10 percent disabling, scar, status postoperative residual of right extensor pollicis longus tendon repair right hand, rated as 10 percent disabling, and bilateral sensorineural hearing loss rated as noncompensably disabling.  

3.  Type II diabetes mellitus, hyperlipidemia, and arteriosclerotic cardiovascular disease were not present in service, manifested within one year after discharge, or etiologically related to service; and the preponderance of the evidence is against a finding that the veteran's service-connected disabilities caused or contributed substantially or materially to his death.  

4.  The Veteran's diagnosed tobacco use disorder was not proximately due to, or aggravated by, his service-connected PTSD.  


CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his or her possession that pertains to the claim.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 C.F.R. § 3.159(b).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 -53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In June 2014, the AOJ sent the appellant a letter that noted the disabilities for which the Veteran was service connected at the time of death, explained the evidence and information required to substantiate the appellant's claim based on those disabilities, and explained the evidence and information required to substantiate her claim based on a disability not service connected at the time of death, as directed by the Board's May 2013 remand order.  See Stegall, supra.  Thus, the notice requirements of the VCAA have been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), all of the identified post-service private and VA treatment records, as well as records related to the Veteran's application for disability benefits with the Social Security Administration (SSA).  The appellant has not asserted that there are any additional relevant records to be obtained.  The AOJ has also obtained two medical reviews of the claims file, including an opinion regarding secondary service connection for tobacco use disorder, as directed by the Board's May 2013 remand.  See Stegall, supra.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran died of cardiac arrest in July 2010.  The death certificate lists type II diabetes mellitus, hyperlipidemia, and arteriosclerotic cardiovascular disease as the underlying causes of death.  Tobacco use disorder was listed as a significant contributing factor.  The Veteran was not entitled to service connection for any of these conditions at the time of his death.  

The appellant has asserted three theories for establishing entitlement to service connection for the Veteran's cause of death.  First, the appellant claims PTSD was either a principal or a contributory cause of death.  Second, the appellant argues the Veteran's service-connected PTSD either caused or aggravated his tobacco use disorder, which was a contributory cause of death.  See 38 C.F.R. § 3.310.  Third, the appellant contends the Veteran met the requirements for service connection for type II diabetes and arteriosclerotic cardiovascular disease (ischemic heart disease) on a presumptive basis due to herbicide exposure during service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  

In October 2012, a VA physician, W.S., M.D., reviewed the Veteran's claims file, including medical literature indicating PTSD is a risk factor for death arising from cardiovascular disease.  He determined it was less likely than not that PTSD was either a principal or a contributory cause of the Veteran's death.  He explained PTSD is not a causation for cardiovascular death.  He explained PTSD is a risk factor for cardiovascular death because the nature of the condition makes it difficult to evaluate and properly treat some veterans with cardiovascular disease, but reiterated it does not cause cardiovascular death.  Additionally, he noted the Veteran was examined shortly before his death and no cardiac abnormalities were found.  He concluded "it is more likely that some other process resulted in the cardiac arrest" based on the Veteran's stable cardiac status shortly before his death.  Thus, the competent medical evidence of record indicates it is not likely that PTSD was the immediate or underlying cause of death or was etiologically related thereto, or contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

There is no indication that the opinion provided by W.S., M.D., is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (stating a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).  He considered the Veteran's full medical history and provided reasoned medical explanation connecting his observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board cannot substitute its own medical judgment for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the preponderance of evidence weighs against a finding that PTSD was either a principal or a contributory cause of death.

There is no evidence or argument that indicates the Veteran's other service connected disabilities, to include postoperative residuals of a laceration of right extensor pollicis longus tendon, a postoperative scar due to right extensor pollicis longus tendon repair, sensory peripheral neuropathy of the right hand radial distribution, right femur fibroma, hearing loss, and tinnitus, were either a principal or a contributory cause of death.  Thus, entitlement to DIC cannot be established based on any of the disabilities for which the Veteran was service connected at the time of his death.  

With respect to the appellant's alternate theories of entitlement, service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998).  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, discussion of service connection on a direct basis, including the presumption of soundness upon entry to service, is unnecessary regarding tobacco use disorder.  

However, VA's General Counsel has held neither 38 U.S.C. § 1103(a), which prohibits service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products during service, nor VA's implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to the use of tobacco products after service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the use of tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003).  Secondary service connection may also be granted when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  

As previously noted, the appellant asserts the Veteran's tobacco use disorder was proximately due to, or aggravated by, his service-connected PTSD.  However, the competent medical evidence of record does not establish that the Veteran's diagnosed tobacco use disorder was caused or aggravated by his service-connected PTSD, as claimed by the appellant.

In May 2013, the Board remanded this matter to the AOJ to obtain a medical opinion regarding secondary service connection for tobacco use disorder due to notes in the Veteran's mental health treatment records, which indicate he attributed his difficulties with smoking cessation to the stress and anxiety caused by his mental health disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  While the Veteran was competent to discuss his symptoms and tobacco usage, he was not competent to establish an etiological link between the two.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In February 2015, a VA psychiatrist, A.R., M.D., provided an opinion indicating "it is significantly less likely than not that the [V]eteran's chronic . . . nicotine addiction was either caused by or aggravated beyond its natural progression by any of the [V]eteran's DSM IV conditions at any point in his life."  He explained "there is no widely professionally acknowledged association between secondary nicotine addiction and primary stress-related conditions that is supported by validated scientific studies and national medical professional medical practice guidelines."  He further explained "any hypothesis regarding a direct association between nicotine use and anxiety disorders would be broadly considered by medical experts to be purely speculative."  

There is no indication that the opinion provided by A.R., M.D., is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (stating a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).  He considered the Veteran's full medical history and provided reasoned medical explanation connecting his observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The Board acknowledges the Veteran's representative has cited literature that indicates "people with serious mental illness die 25 years younger than the general population largely due to conditions caused or worsened by smoking."  See Appellant's Brief, at 2 n.1.  While this generalized statement is sufficient to trigger VA's duty to assist by providing an examination, it is insufficient to establish that it is as least as likely as not that the Veteran's tobacco use disorder was proximately due to, or aggravated by, his service-connected PTSD.  As noted by A.R., M.D., the Veteran smoked cigarettes daily prior to his entry into active service and continued to do so until his death in July 2010.  A.R., M.D., provided a well-reasoned opinion indicating it is significantly less likely than not that the Veteran's mental health condition aggravated his tobacco use disorder beyond its natural progression.  Thus, the preponderance of evidence is against a finding that the Veteran's diagnosed tobacco use disorder was proximately due to, or aggravated by, his service-connected PTSD; therefore, the benefit of the doubt doctrine is inapplicable to establish the appellant's claim on this basis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The May 2013 remand also requested a medical opinion regarding whether hyperlipidemia, cardiovascular disease, and/or cardiac arrest could be attributed to service.  The representative argued that hyperlipidemia could be attributed to active service and service treatment records included a January 1968 entry noting chest pain.  

A February 2015 report by a VA physician, provided an opinion indicating it was less likely than not that the claimed disorders were incurred or aggravated in service.  The physician indicated that there was no evidence to support the contention that these disorder were service related.  The Veteran's long history of smoking was noted and it was pointed out that the one time notation of chest wall pain in service was related to a muscle strain and all cardiovascular work-ups in service were normal.  Cardiovascular disease was not present in service.  It was noted that the Veteran had most of the risk factors for developing sudden cardiac arrest, according to the examiner, including a strong family history, smoking, hyperlipidemia, diabetes, age and being male.  Any relationship to service was not established.  

There is no indication that the VA medical opinion is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (stating a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).  He considered the Veteran's full medical history and provided reasoned medical explanation connecting his observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The Board acknowledges the representative's argument that hyperlipedemia could be related to service and the fact that the Veteran was treated for chest pain in service.  The statement by the representative is not supported by any clinical data or medical opinion and is of little probative value.  The VA physician concluded that the chest pain was not indicative of cardiac disease and that opinion is supported by the clinical record attributing the chest pain to a muscle strain.  A clear preponderance of evidence is against a finding that cardiovascular disease, hyperlipidemia, and or the cardiac arrest is in any way service related.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant has also asserted that the Veteran met the requirements for service connection for type II diabetes mellitus and ischemic heart disease on a presumptive basis due to herbicide exposure in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  More specifically, she asserts the Veteran served one day in Vietnam before he was transferred to Japan for a tour of duty.  The Veteran also referenced spending one day in Vietnam during mental health treatment shortly before his death.  However, this assertion is not supported by the Veteran's service personnel records.  To the contrary, the Veteran's service personnel record contains a travel record that indicates he left Norton Air Force Base, California, on July 11, 1970, and arrived in Okinawa, Japan, on July 13, 1970.  He departed Okinawa on July 15, 1970, and arrived at his duty station in Iwakuni, Japan, the same day.  A travel voucher prepared and signed by the Veteran after the trip on July 16, 1970, includes the same itinerary, complete with the hours of departure and arrival at each location.  There is no indication in either record that the Veteran entered the Republic of Vietnam prior to arriving in Japan as claimed.  The Board finds the travel voucher (completed contemporaneous to the travel) a more reliable indication of his itinerary than any recent recollection of these remote events.  Thus, service connection cannot be established for any disability on a presumptive basis due to herbicide exposure, as the preponderance of evidence is against a finding that the Veteran had qualifying service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  

As the evidence does not show that it is at least as likely as not that a service-connected disability was either a principal or a contributory cause of the Veteran's death, the appellant's DIC claim must be denied.  


ORDER

Entitlement to DIC based on service connection for the Veteran's cause of death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


